          Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
I. CONSTRUCTION MANAGEMENT, LLC,                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20 Civ. 9188 (JPC)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
M. MELNICK & CO. INC. et al.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff I. Construction Management, LLC (“ICM”) filed this action against Defendants

M. Melnick & Co. Inc. (“Melnick”), its director Adam Melnick (collectively, with Melnick, the

“Melnick Defendants”), and Federal Insurance Company, a/k/a Chubb (“Chubb”), seeking

recovery under a subcontract governing ICM’s work on a construction project (the “Project”).

Before the Court is the Melnick Defendants’ Motion to Dismiss the Amended Complaint pursuant

to Federal Rule of Civil Procedure 12(b)(1), on the grounds that the amount-in-controversy for

diversity jurisdiction is not satisfied. For reasons that follow, the Court denies the motion.

                                                I.    Background

        A. Allegations in the Amended Complaint

        The following facts are taken from the Amended Complaint. For purposes of this motion,

the Court accepts these allegations as true and draws all reasonable inferences in the light most

favorable to ICM. See Nat. Res. Def. Council v. Johnson, 461 F.3d 164, 171 (2d Cir. 2006).

        Melnick was hired as a general contractor to make improvements to a property located at

220 East 178th Street, Bronx, New York, i.e., the Project. Dkt. 10 (“Amended Complaint” or “Am.
         Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 2 of 10




Compl.”) ¶ 9. Around March 2020, Melnick entered into a written contract with ICM, pursuant to

which ICM would perform work on the Project as a subcontractor. Id. ¶ 10. At first, ICM’s work

“consisted of rock-hammering and excavation for an elevator pit and for foundation

underpinning.” Id. ¶ 11. Starting in early May 2020, ICM’s work transitioned to assisting with

the concrete work for the Project’s foundation. Id. ICM concluded its work on the Project on June

22, 2020, performing a total of $254,255 in work. Id. ¶¶ 15, 36. ICM has been paid $174,500 by

Melnick, resulting in a remaining balance of $79,755. Id. ¶ 15. In connection with this alleged

debt, ICM filed a lien in the amount of $69,255 against the property with the Bronx County Clerk

on July 20, 2020 (the “Lien”) and filed a payment bond for $79,755 with Chubb on September 21,

2020. Id. ¶¶ 35-44.

       ICM brings six causes of action. As to only Melnick, ICM seeks damages in the amount

of at least $79,755, pleading claims of breach of contract, unjust enrichment, and account stated.

Id. ¶¶ 24-32. ICM also seeks to recover from the Melnick Defendants at least $79,755, as well as

punitive damages in the amount of $100,000, under New York Lien Law Article 3-A. Id. ¶¶ 17-

23, 33-34. ICM brings two claims against Chubb: one claim for $69,255 under the Lien that ICM

submitted to the Bronx County Clerk on July 20, 2020, id. ¶¶ 35-40, and the second for $79,755

in connection with the payment bond ICM submitted to Chubb on September 21, 2020, id.

¶¶ 41-44.

       B. Procedural History

       ICM commenced this action on November 3, 2020. Dkt. 1. On November 25, 2020, the

Melnick Defendants requested a pre-motion conference to discuss their anticipated motion to

dismiss for lack of subject matter jurisdiction under Rule 12(b)(1). Dkt. 7. At a conference on

December 2, 2020, the Court granted leave for ICM to file an amended complaint and set a briefing



                                                2
           Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 3 of 10




schedule for the Melnick Defendants’ motion to dismiss. ICM filed its Amended Complaint on

December 5, 2020. Dkt. 10. On December 16, 2020, the Melnick Defendants moved to dismiss.

Dkt. 14. ICM filed its opposition brief, with supporting exhibits, on December 30, 2020. Dkts.

16-19. The Melnick Defendants submitted a reply brief on January 6, 2021. Dkt. 20 (“Reply”).

                                        II.   Discussion

       The Melnick Defendants argue that the Court lacks jurisdiction over this action because

ICM has failed to satisfy the threshold $75,000 amount-in-controversy requirement under 28

U.S.C. § 1332. Dkt. 14-8 (“Motion to Dismiss”) at 1. The Melnick Defendants contend that even

though ICM’s Amended Complaint seeks $79,755 in recovery, ICM’s own prior demands for

repayment reflect an asserted debt owed by Melnick of only $69,255. Id. They also argue that

ICM had previously represented that this $10,500 difference would be billed to non-party FXR

Construction, Inc. (“FXR”), another subcontractor on the Project. Id. at 1-2, 4-5. Finally, the

Melnick Defendants assert that the Amended Complaint’s brief allegation supporting a claim for

punitive damages is too conclusory to support such a claim and therefore does not help ICM clear

the amount-in-controversy threshold. Id. at 2, 5-8. Because the Court holds that the Melnick

Defendants have failed to demonstrate to a legal certainty that ICM is unable to recover the

$79,755 in damages pleaded in the Amended Complaint, the Court denies the motion.1

       A. Applicable Legal Standards

       “‘[F]ederal courts are courts of limited jurisdiction’ and lack the power to disregard such

limits as have been imposed by the Constitution or Congress.” Durant, Nichols, Houston,

Hodgson & Cortese-Costa, P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009) (quoting Owen Equip.



       1
         Accordingly, the Court does not reach the issue of whether ICM’s pleading of $100,000
in punitive damages is sufficient to independently confer jurisdiction over this action.

                                                3
           Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 4 of 10




& Erection Co. v. Kroger, 437 U.S. 365, 374 (1978)). ICM invokes the Court’s diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a). Am. Compl. ¶ 7. The diversity jurisdiction statute

confers original jurisdiction on the federal district courts with respect to “all civil actions where

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

is between . . . citizens of different States.” 28 U.S.C. § 1332(a). The Melnick Defendants argue

that diversity jurisdiction is lacking because ICM has failed to adequately allege that the amount-

in-controversy exceeds $75,000.2

       On a motion to dismiss under Rule 12(b)(1), “‘the court must take all facts alleged in the

complaint as true and draw all reasonable inferences in favor of plaintiff.’” Nat. Res. Def. Council,

461 F.3d at 171 (quoting Sweet v. Sheahan, 235 F.3d 80, 83 (2d Cir. 2000)). The Court may look

to evidence outside the pleadings if jurisdictional facts are in dispute. See Pyskaty v Wide World

of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017) (citing Zappia Middle E. Constr. Co. v. Emirate

of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000)).

       When the amount-in-controversy requirement is in dispute, a plaintiff bears the burden of

demonstrating to a “reasonable probability” that the $75,000 threshold has been satisfied. See id.

(citing Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994)). “This


       2
         The Melnick Defendants concede that diversity of citizenship is met in this action. Dkt.
7 at 1. The Amended Complaint alleges that ICM is a Connecticut limited liability company with
its sole member, Patrick Kennedy Jr., residing in Connecticut. Am. Compl. ¶¶ 1-2. As for
Defendants, the Amended Complaint pleads that Melnick is a corporation, “existing by virtue of
the laws of the State of New York” with its principal place of business in New York, that Adam
Melnick resides in New York, and that Chubb is an international insurance company with its
principal place of business in New Jersey. Id. ¶¶ 3-5. At the December 2, 2020 conference, the
Court confirmed that both Adam Melnick and Patrick Kennedy Jr., also intend to remain in their
respective states. See Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998) (explaining that a
party’s citizenship for purposes of diversity jurisdiction “depends on his domicile,” which “has
been described as the place where a person has ‘his true fixed home and principal establishment,
and to which, whenever he is absent, he has the intention of returning’” (quoting 13B C. Wright,
A. Miller & E. Cooper, Federal Practice and Procedure § 3612, at 526 (2d ed. 1984))).

                                                 4
         Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 5 of 10




burden is hardly onerous,” because courts “recognize ‘a rebuttable presumption that the face of the

complaint is a good faith representation of the actual amount in controversy.’” Scherer v.

Equitable Life Assurance Soc’y of U.S., 347 F.3d 394, 397 (2d Cir. 2003) (quoting Wolde-Meskel

v. Vocational Instruction Project Cmty. Servs., Inc., 166 F.3d 59, 63 (2d Cir. 1999)). To rebut this

presumption, a defendant must demonstrate “that the complaint ‘was so patently deficient as to

reflect to a legal certainty that [the plaintiff] could not recover the amount alleged or that the

damages alleged were feigned to satisfy jurisdictional minimums.’” Colavito v. N.Y. Organ Donor

Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006) (quoting Wolde-Meskel, 166 F.3d at 63) (alteration

in original); see also St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (“It

must appear to a legal certainty that the claim is really for less than the jurisdictional amount to

justify dismissal.”). The Second Circuit has set a high bar for overcoming the presumption: “‘the

legal impossibility of recovery must be so certain as virtually to negate the plaintiff’s good faith

in asserting the claim.’” Scherer, 347 F.3d at 397 (alteration omitted) (quoting Chase Manhattan

Bank, N.A. v. Am. Nat. Bank & Tr. Co. of Chicago, 93 F.3d 1064, 1071 (2d Cir. 1996)).

“Defendants are not limited to the pleadings in overcoming this presumption, and a court ‘may

look outside the pleadings to other evidence on the record.’” Gasery v. Kalakuta Sunrise, LLC,

422 F. Supp. 3d 807, 818 (S.D.N.Y. 2019) (quoting United Food & Commercial Workers Union

Local 919, AFL-CIO v. Centermark Props. Meriden Square Inc., 30 F.3d 298, 305 (2d Cir. 1994)).

       B. ICM Has Demonstrated to a “Reasonable Probability” that the Amount-in-
          Controversy Threshold Has Been Met

       The issue before the Court turns on whether the Melnick Defendants have demonstrated

that ICM is unable to recover, to a legal certainty, the full $79,755 in damages that it now seeks in

the Amended Complaint. The Melnick Defendants note that, while ICM now claims that Melnick

owes that amount, ICM took a different position in a June 22, 2020 invoice for work that ICM

                                                 5
         Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 6 of 10




performed on Melnick’s behalf (the “Invoice”). Dkt. 14-5 at 6. While the Invoice reflected a

subtotal due of $79,755, a line below that amount indicated a credit of $10,500 to Melnick, because

that amount would be billed to FXR, another subcontractor on the Project. Id. Specifically, the

Invoice noted that “[c]redit of 3 days @ $3,500 per day, will be billed to Dennis [Vita, President

of FXR,] as discussed on 5/21/20 with Adam [Melnick].” Id. The resulting sum after that credit

is $69,255, which falls below the amount-in-controversy threshold for diversity jurisdiction. See

also Dkts. 14-3 (ICM’s Lien asserting $69,225 as the total amount unpaid by Melnick), 14-6 (letter

from ICM’s counsel demanding $69,255 from Melnick). ICM responds that, after drafting the

Invoice, it learned that FXR takes the position that Melnick, not FXR, owes the $10,500, thus

pushing the amount of damages potentially recoverable from the Melnick Defendants in this

lawsuit to over $75,000. Dkt. 19 (“Opposition”) at 2-3, 5.

       In support of their arguments as to whether the $75,000 threshold has been satisfied, the

parties have submitted various documents for the Court’s consideration. The Melnick Defendants

mainly rely on (1) the June 22, 2020 Invoice from ICM to Melnick, Dkt. 14-5; (2) the Lien, which

was filed by ICM pursuant to New York Lien Law § 9 on July 20, 2020 and claimed money owed

by Melnick, Dkt. 14-3; and (3) a demand letter sent on October 5, 2020, approximately one month

before commencement of this action, from ICM’s counsel to Melnick’s counsel, which appeared

to attach the Invoice, Dkt. 14-6. See Motion to Dismiss at 2-5. All three documents reflect that

ICM, as of the date of those documents, sought payment from Melnick in the amount of $69,255.

       ICM seeks to account for the discrepancy between the amount demanded in these

documents and the amount of damages later sought in the Amended Complaint through

Declarations from Dennis Vita, the President of FXR, Dkt. 17 (“Vita Decl.”), and Patrick Kennedy,

Jr., the managing member of ICM, Dkt. 16 (“Kennedy Decl.”). These declarants explain that, after



                                                6
         Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 7 of 10




concluding its initial work with Melnick, ICM continued to assist FXR on the Project, but ICM

and FXR did not discuss compensation for ICM at the time. Vita Decl. ¶¶ 5-8; Kennedy Decl.

¶¶ 7-9. According to Kennedy, it was at that point unclear for whom his company was working,

and whether ICM should have been billing Melnick or FXR, or a combination of both, for ICM’s

continued work. Kennedy Decl. ¶ 9. On about June 11, 2020, Kennedy met with Adam Melnick

to discuss ICM’s allocation of work between Melnick and FXR, and they both reviewed a

document, prepared by Kennedy, which reflected a daily description of work performed by ICM.

Kennedy Decl. ¶ 10, Exh. B. Adam Melnick identified the days that he “believed were attributable

to Melnick versus attributable to FXR,” and marked up Kennedy’s document accordingly. Id.

¶ 10. Vita later reviewed this same document, with Adam Melnick’s mark-ups, but Vita took a

different view as to what work should be billed to FXR. Kennedy Decl. ¶ 11; Vita Decl. ¶ 18,

Exh. A. As Vita stated in his Declaration, “Looking at Adam Melnick’s mark-ups on [Kennedy’s

description of ICM’s work], I believe Adam Melnick is trying to charge FXR for work that is not

in FXR’s contract.” Vita Decl. ¶ 18.

       Kennedy further asserts that the $10,500 credit on the Invoice was applied by ICM at the

direction of Adam Melnick. Kennedy Decl. ¶ 15. According to Kennedy, FXR then refused to

pay ICM that amount, claiming that the $10,500 amount covered work that should be billed

directly to Melnick, not FXR. Id. Kennedy contends that only after ICM’s counsel engaged in a

more detailed discussion with FXR did ICM appreciate that Melnick possibly owes ICM the full

balance of $79,755. Id. ¶ 16; see also Dkt. 18 ¶ 6 (declaration from ICM’s counsel asserting that

“[a]ny statements by myself that ICM’s debt owed was the $69,255 shown in ICM’s mechanic’s

lien and final invoice w[ere] made by me prior to me performing [an] analysis respecting FXR’s

claim as to the value of work FXR believes ICM performed for FXR”).



                                               7
           Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 8 of 10




       ICM maintains that this creates a factual dispute as to whether Melnick or FXR owes that

$10,500, which pushes the amount-in-controversy over the $75,000. Opposition at 5. The Court

agrees. Given the explanation provided by ICM, supported by sworn declarations, and applying

the rebuttable presumption of good faith afforded to the amount-in-controversy pleadings of the

Amended Complaint, the Court finds that federal diversity jurisdiction has been sufficiently

pleaded.3

       The fact that ICM, prior to the commencement of the suit, demanded payment from

Melnick in a certain amount does not necessarily preclude ICM from being able to plead in good

faith higher damages based on further developments relevant to the amount possibly owed by

Melnick. ICM contends that, after making the prior demands for $69,255, ICM realized that

Melnick, instead of FXR, may in fact owe the additional $10,500. This factual dispute as to which

entity owes that $10,500—Melnick or FXR—is laid out in the sworn declarations that ICM

provided to the Court. See Kennedy Decl. ¶¶ 10-12, 15; Vita Decl. ¶¶ 17-18. Kennedy additionally

contends that ICM learned of FXR’s position that the $10,500 should be billed to Melnick only

after ICM prepared the Invoice and the Lien. See Kennedy Decl. ¶¶ 15-16. Further, on October

26, 2020, after learning of this information, ICM filed a claim with Chubb asserting that ICM is

owed $79,755 for services performed for Melnick on the Project. Dkt. 14-1 (declaration of

Melnick’s counsel) ¶ 9; see Dkt. 14-7 (Chubb’s denial of the claim based on its determination that

“there appears to be a bona fide dispute as to the amount owed by Melnick to ICM, if any”). This

action was then commenced on November 3, 2020. Dkt. 1.



       3
         The Melnick Defendants have not pointed to any authority suggesting that ICM’s
previous statements of money owed, whether in the Lien, the Invoice, or the demand letter, legally
preclude ICM from pursuing damages in the amount of $79,755. Nor is the Court aware of any
such authority.

                                                8
         Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 9 of 10




       The questions of whether Melnick is liable to ICM, and if so in what amount, of course go

to the heart of this case. The Melnick Defendants have failed to show to a “legal certainty” that

ICM cannot recover the $79,755 it now seeks. Discovery or testimony at trial may establish that

ICM is entitled to recover no damages, the full amount sought of $79,755, or a number somewhere

in between. Discovery also may reveal that FXR is in fact responsible for the disputed $10,500.

But regardless, these are matters that remain in dispute at this stage of the case. In considering the

Melnick Defendants’ motion, absent a finding of bad faith, the Court must “only . . . assess the

allegations in the plaintiff’s complaint and . . . refrain from adjudicating the merits of the case.”

Ochoa v. Interbrew Am., Inc., 999 F.2d 626, 630 (2d Cir. 1993).

       Turning briefly to the question of bad faith, the Court further finds that the Melnick

Defendants have failed to establish that ICM made the $79,755 claim “in bad faith in an attempt

to feign jurisdiction.” Wolde-Meskel, 166 F.3d at 63. Although the Melnick Defendants do not

expressly make this argument in their briefs, certain statements in their Reply seem to imply that

ICM made the claim for $79,755 in bad faith. For instance, the Melnick Defendants argue that

ICM’s statement that there exists “a ‘factual dispute as to the extent that ICM’s work was

performed for Melnick’s benefit versus FXR’s benefit,’” conflicts with the Amended Complaint,

which seeks the full $79,755 amount from Melnick. Reply at 1 (quoting Opposition at 5). But

again, factual issues are crystalized during discovery, with material factual disputes resolved at

trial. And among the facts to be resolved in this case will be the question of whether Melnick owes

ICM for work performed and, if so, how much. The Court is unable to conclude that ICM’s claim

for damages from Melnick in the Amended Complaint is so implausible that it was made in bad

faith. The Melnick Defendants also suggest that by failing to add FXR as a defendant here, “ICM

has engaged in gamesmanship to manipulate the defendants to this dispute and the amount-in-



                                                  9
        Case 1:20-cv-09188-JPC Document 24 Filed 03/22/21 Page 10 of 10




controversy.” Reply at 1-2. But the Melnick Defendants do not argue, for instance, that FXR’s

appearance is necessary for the Court to accord complete relief among the existing parties, see

Fed. R. Civ. Proc. 19(a)(1)(A), nor do they cite any authority for the proposition that a plaintiff

must add all possible defendants in an action to establish a good faith basis for its allegations.

Having reviewed the record before it, the Court finds that the Melnick Defendants have not

demonstrated that ICM’s amount-in-controversy allegation was made in bad faith.

                                       III.    Conclusion

       Accordingly, the Court concludes that the Melnick Defendants have failed to demonstrate

to a legal certainty that ICM cannot recover $79,755 in monetary damages. Nor have the Melnick

Defendants shown that ICM’s amount-in-controversy allegation was made in bad faith. The

Melnick Defendants’ Motion to Dismiss for lack of subject matter jurisdiction is therefore denied.

       The Clerk of Court is respectfully directed to close the motion pending on Docket Number

14.

       SO ORDERED

Dated: March 22, 2021                             __________________________________
       New York, New York                                  JOHN P. CRONAN
                                                         United States District Judge




                                                10
